DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed on July 05, 2022.
Claims 1-15, 20 and 36 have been canceled.
Claims 16-19, 21-35 and 37-40 are pending.
Claims 16-19, 21-35 and 37-40 have been examined.

Response to Arguments
With respect to Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, the previous rejection is withdrawn. However, Applicant’s amendments have necessitated new ground of rejections.

With respect to Claim Rejections - 35 USC § 102(a)(2)
Regarding claims 16 and 22: Applicant is of the opinion prior art fails to disclose, see Applicant Arguments (hereinafter, “Arguments”).
Arguments (pages 10-13): “In reply, the Applicant respectfully submits that the cited paragraphs in Langseth do not disclose any use of cryptocurrency, much less the claimed steps of charging an augmented reality ecosystem with cryptocurrency. Contrary to item 38 of the Official Action,…”

Applicant’s arguments with respect to claims 16 and 22 have been considered.  The Examiner, however, respectfully disagrees.
Langseth discloses: use of cryptocurrency, and steps of charging an augmented reality ecosystem (Langseth [0008], “For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.” [0020], “In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.),” [0005], “In one implementation, the augmented reality server may therefore make the augmented reality application available to the mobile device via the application marketplace, which may share collected revenue associated with any fees charged to the user associated with the mobile device with an entity that provides the augmented reality server.”), (see paragraphs [0005], [0008], [0020]). The Examiner considers the virtual currency to be the cryptocurrency. The virtual currency considered to be cryptocurrency as disclosed by NPL (Notice 2014-21 – IRS, hereinafter “IRS Notice”). IRS Notice discloses, (page 1, “Virtual currency that has an equivalent value in real currency, or that acts as a substitute for real currency, is referred to as “convertible” virtual currency. Bitcoin is one example of a convertible virtual currency. Bitcoin can be digitally traded between users and can be purchased for, or exchanged into, U.S. dollars, Euros, and other real or virtual currencies.”). Thus, it is understood by one of ordinary skill in the art before the effective filing date of the claimed invention, that the virtual currency considered to be the cryptocurrency. Therefore, Langseth further discloses as stated in the Office Action:
charging the augmented reality ecosystem with the blockchain-based cryptocurrency by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile device app; (b) awarding the cryptocurrency for referrals to other users who download the mobile device app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile device app; (d) enabling entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; or (e) enabling transactions involving use of the mobile device app to interact with an augmented reality object to be carried out using the cryptocurrency ([0007]-[0009], [0016]-[0017], [0020], [0023] and [0041] and Fig. 7).
Accordingly, this ground of rejection is maintained.

Additionally, Applicant’s arguments with respect to claim Claims 16-19, 21-35 and 37-40 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Objections
Claim 1 is objected because of the following informalities: “offering a mobile device app for installation on mobile devices,”.  The mobile device app is a common term in mobile ecosystem, The Examiner examined “mobile device app” as mobile device application. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 22 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 22 recites “at least one entity for supplying mobile device apps to users of the mobile devices”. The least one entity is directed to human organism (i.e., the least one entity can be a person/human). Thus, claim 22 is rejected under this ground. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19, 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 16, recites, “wherein a plurality of said augmented reality objects deployed by a plurality of users forms the augmented reality ecosystem” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how a plurality of augmented reality objects deployed by a plurality of users is performed. The originally-filed specification discloses, see paragraph [0041], “The user may also be provided with the option of deploying multiple fixed location ArKs, as illustrated in Fig. 5, which includes optional step 36 of selecting multiple ArK symbols, step 37 of providing content links for the multiple symbols or a single symbol, and step 38 of geolocating the ArKs in the manner described above.” However, the originally-filed specification fails to disclose how a plurality of augmented reality objects deployed by a plurality of users is performed is performed. For these reasons, the originally-filed specification fails to adequately describe claims 16 and 22 and their dependent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 21-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Justin Langseth (US 20130178257 A1, “Langseth”) in view of Jonathan Peters (US 20200174563 A1, “Peters”).

Regarding claim 16: Langseth discloses: a method of creating an augmented reality ecosystem made up of augmented reality objects, comprising the steps of:
offering a mobile device app for installation on mobile devices, the mobile device app including instructions to be executed by a central processing unit of a respective mobile device for causing the respective mobile device or a cyborg device to superimpose an augmented reality object on an image displayed on the respective mobile device or cyborg device (Langseth [0017], “In one implementation, in order to use the system 100 and interact with virtual objects in augmented realities, a user associated with the mobile device 110 may download an augmented reality application 130 over a network from an application marketplace 190 (e.g., iTunes, Android Market, etc.), wherein the augmented reality application 130 may be free, associated with a one-time fee, or available on a subscription basis…” [0012], “For example, the augmented reality application may cause the user interface to superimpose the virtual objects over a real-world image that represents the camera viewpoint, thereby generating an augmented reality that combines the virtual objects and the scene that represents the camera viewpoint.”), (see paragraphs [0017]-[0018], [0007] and [0012]),
wherein the augmented reality object is linked to a geographic location, address, or one of the mobile devices and serves as a portal to content linked to the augmented reality object (Langseth [0018], “In one implementation, to support executing the augmented reality application 130, the mobile device 110 may generally include a processor 140 to execute the augmented reality application 130, location sensors 115a (e.g., a GPS sensor, compass, accelerometer, gyroscope, etc.) to sense information relating to a current location, position, and/or orientation associated with the mobile device 110, location data 115b that relates to maps, points of interest, or other location-dependent information in any suitable worldwide location, a camera 120 to sense a physical reality that represents a current viewpoint associated with the mobile device 110, and a user interface 145 that shows the physical reality sensed with the camera 120 and any virtual objects that may be present therein on a display associated with the mobile device 110. In one implementation, the physical reality that may be combined with virtual reality or virtual objects in any particular augmented reality described herein need not be limited to any particular geography.” [0018], “In one implementation, the mobile device 110 may further include a database or repository containing media content 125, which may include text, pictures, graphics, audio, video, icons, games, software, or other content or virtual items that may be embedded in or associated with virtual objects that the user interacts with via the augmented reality application 130 (e.g., virtual objects that the user created via the augmented reality application 130, virtual objects created by other users via the augmented reality application 130 and subsequent found or collected by the user via the augmented reality application 130, etc.)), (see abstract and paragraphs [0018], [0016], [0021], and [0006]-[0008]);
wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object (Langseth [0021], “In one implementation, the virtual object content repository 160 may store content or other virtual items that the user submits or otherwise uploads in relation to virtual objects that the user created, collected, or otherwise interacted with via the augmented reality application 130. For example, the content or other virtual items stored in the virtual object content repository 160 may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects, and any designs or other customizations that have been applied to the virtual objects. For example, the user may choose the design to apply to any particular virtual object from defaults available via the augmented reality application 130, upload a custom design to the augmented reality server 150, or take a picture (e.g., with the camera 120) to create the design to apply to the virtual object, and in each case the design chosen by the user may be applied to a surface associated with the virtual object (e.g., wrapped around a three-dimensional surface associated with the virtual object). In one implementation, the content or other virtual items to embed in the virtual objects and information relating to the designs or other customizations applied to the virtual objects may be uploaded to the augmented reality server 150 and stored in the virtual object content repository 160 (e.g., to make the embedded content, virtual items, designs, and customizations available to other users that may interact with the virtual objects).” [0022], “In addition, the virtual object content repository 160 may further include data to represent the virtual objects that the user and/or other users have created and deployed into various worldwide locations, wherein the virtual object content repository 160 may associate the virtual objects with GPS coordinates, compass headings associated with rotational orientations, or other suitable location data that indicates the worldwide locations where the virtual objects have been deployed.”), (see abstract and paragraphs [0021], [0018], [0026]-[0027] and [0030] and Fig. 2).
wherein the mobile device app further provides access to a respective cryptocurrency (e.g., virtual currency) [information stored in the user and mobile device data repository may include payment information that the user submits to the augmented reality server] (The Examiner considers the virtual currency to be the cryptocurrency, as discussed in the “Response to Arguments” section), (Langseth [0007] “In addition, the user may create a personal profile page associated with the augmented reality application and subsequently post, add, link, or otherwise submit information to customize the personal profile page, wherein the information associated therewith may be further stored in the user and mobile device data repository. In one implementation, additional information stored in the user and mobile device data repository may include payment information that the user submits to the augmented reality server, usage data associated with the augmented reality application, and records that relate to the location associated with the mobile device, among other things.” [0020], “In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.),”), (see paragraphs [0007]-[0008] and [0020]), and
wherein a plurality of said augmented reality objects deployed by a plurality of users forms the augmented reality ecosystem (Langseth [0016], “the augmented reality interaction that the system 100 supports may enable users to create virtual objects having custom visual designs, embed content or other virtual items into the virtual objects that can be shared with other users (e.g., text, photos, videos, etc.), deploy the virtual objects to any suitable worldwide location, interact with the virtual objects and embedded content or other virtual items that other users created and deployed into the world, participate in treasure or scavenger hunts to locate and/or collect virtual objects, obtain special offers, coupons, and other incentives associated with the virtual objects, play games that involve interacting with the virtual objects, and engage in social networking to stay in touch with friends or meet new people via interacting with the virtual objects, among other things.”), (see paragraphs [0016] and [0031]-[0032]);
charging the augmented reality ecosystem with the blockchain-based cryptocurrency by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile device app; (b) awarding the cryptocurrency for referrals to other users who download the mobile device app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile device app; (d) enabling entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; or (e) enabling transactions involving use of the mobile device app to interact with an augmented reality object to be carried out using the cryptocurrency (Langseth [0008], “For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.” [0020], “In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.), [0023], “In one implementation, the incentive data repository 165 may generally include content or other virtual items relating to deals, special offers, coupons, or other incentives that may be available to users associated with the augmented reality application 130. For example, various third-parties may submit the deals, special offers, coupons, or other incentives to the augmented reality server 150 and specify certain worldwide locations where the deals, special offers, coupons, or other incentives may be available via the augmented reality application 130. Thus, in one implementation, the incentive data repository 165 may associate the content or other virtual items relating to the deals, special offers, coupons, or other incentives with virtual objects that can be found in the specified locations via the augmented reality application 130, and the processor 175 and the augmented reality software 180 may deliver the deals, special offers, coupons, or other incentives to the augmented reality application 130 in response to the user finding and interacting with the associated virtual objects in the specified locations…”), (see paragraphs [0007]-[0009], [0016], [0020], [0023] and [0041] and Fig. 7).

Langseth does not specifically disclose, cryptocurrency wallet for storing a blockchain based cryptocurrency.
However, Peters discloses: wherein the mobile device app further provides access to a respective cryptocurrency wallet for storing a blockchain based cryptocurrency (Peters [0125]-[0128], “All Gaze Coin owners receive a Dream Channel wallet. The wallet not only stores cryptocurrency but functions as a seamless application that allows the transfer of assets from the virtual world to the real world. This transfer occurs through the issue of blockchain tokens generated by . . .this transfer occurs through the issue of blockchain tokens generated by ‘gaze’, e.g., a user's actions in the virtual world inside a content experience (i.e., they may have spent a great deal of time inside a specific experience) may generate a VIP token sent to their wallet. The token may provide the user with access to real world events, locations, or content…Coins are stored in a visual wallet that allows players to better understand/view and trade their coins), (see paragraphs [0125]-[0128], [0069] and [0071]).

Alternatively, Peters further discloses:
wherein a plurality of said augmented reality objects deployed by a plurality of users forms the augmented reality ecosystem (Peters [0058], “Method 200 may be implemented as an application programming interface (API) so that many different virtual environments can integrate method 200 and thereby quantify interactions by their users.”), (see paragraphs [0058] and [0080]).
charging the augmented reality ecosystem with the blockchain-based cryptocurrency by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile device app; (b) awarding the cryptocurrency for referrals to other users who download the mobile device app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile device app; (d) enabling entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; or (e) enabling transactions involving use of the mobile device app to interact with an augmented reality object to be carried out using the cryptocurrency (Peters [0060], “a flow 700 of coins from an advertiser 701 to a fan. The coins initially flow from the advertiser 701 to a DJ 703 akin to a payment for a performance. The DJ 703 can then transfer the coins to fan 702 to incentivize the fan 702 to consume the DJ's 703 content.” [0061], “a flow 700 of coins from an advertiser 701 to a fan. The coins initially flow from the advertiser 701 to a DJ 703 akin to a payment for a performance. The DJ 703 can then transfer the coins to fan 702 to incentivize the fan 702 to consume the DJ's 703 content.” [0080], “Gaze control is a tool that can be used in the creation of Virtual Reality worlds where content is only triggered by audiences when look towards it. VR Producers often use spatial audio to lure audiences to specific locations and then ‘lure’ them to look in a specific direction—triggering the content. Gaze Coin uses the concept of ‘gaze’ to create a business model for virtual reality and augmented reality by creating a unit of exchange between content makers, advertisers and users measured initially by ‘gaze’ and then more specifically through eye tracking. Specifically the model rewards players and audiences for consuming content (making content free), by charging advertisers for the time users spend immersed and by incentivizing content owners for providing premium content.”), (see paragraphs [0060]-[0066], [0071] and [0077] and Figs. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Peters to include well-known technology such as blockchain to utilize electronic wallet and store transaction data to enhance user experience, security and stability.

Regarding claims 17 and 32: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 16, in which the mobile app enables direct interaction with content linked to an augmented reality object selected for viewing by a user, browsing of the content, downloading and uploading of files associated with the augmented reality object, and purchases based on viewed content (Langseth [0041], “in response to the user selecting the contents option in the virtual object menu 720, the augmented reality application may cause the user interface 700 to show a contents display 740, which may include one or more thumbnails to represent text, pictures, graphics, audio, video, icons, games, software, or other content or virtual items that one or more other users embedded in the virtual object. As such, in one implementation, the user may select the content thumbnails to view, collect, download, or otherwise interact with the content or other virtual items embedded in the virtual object, and moreover, the interaction menu 710 may include one or more options to add content or other virtual items to embed within the virtual object, delete content or other virtual items embedded in the virtual object, or otherwise manage the content or other virtual items embedded therein.” [0017], “the augmented reality application 130 may enable the user to buy virtual objects having certain types, buy certain designs that can be applied to the virtual objects, upload custom designs that can be applied thereto, etc.).”), (see paragraphs [0005], [0041], [0017] and [0031]).

Regarding claims 18 and 34: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 16, further comprising the step of the user establishing an account through the mobile device for receiving and making payments resulting from interactions with the user's augmented reality objects and other users' augmented reality objects (Langseth [0020], “in one implementation, the augmented reality server 150 may register the user associated with the augmented reality application 130 in response to the augmented reality application 130 having been installed on the mobile device 110 and used to initiate communication with the augmented reality server 150… In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.), usage data associated with the augmented reality application 130 (e.g., to measure how often users access certain features associated therewith), and records that relate to the location associated with the mobile device 110.”), (see paragraphs [0020], [0007] and [0025]).

Regarding claims 19, 35 and 40: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 18, wherein the account is an [user profile / information, stored in the virtual object content repository] and payments are received and made using the blockchain-based cryptocurrency (e.g., virtual currency) (Langseth [0021], “For example, the content or other virtual items stored in the virtual object content repository 160 may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects, and any designs or other customizations that have been applied to the virtual objects.”), (see paragraphs [0016] and [0020]-[0021], see also paragraphs [0004], [0007], [0009]).
Langseth does not specifically disclose, however, Peters discloses: wherein the account is an electronic wallet and payments are received and made using the blockchain-based cryptocurrency (Peters [0125]-[0128], “All Gaze Coin owners receive a Dream Channel wallet. The wallet not only stores cryptocurrency but functions as a seamless application that allows the transfer of assets from the virtual world to the real world. This transfer occurs through the issue of blockchain tokens generated by . . .this transfer occurs through the issue of blockchain tokens generated by ‘gaze’, e.g., a user's actions in the virtual world inside a content experience (i.e., they may have spent a great deal of time inside a specific experience) may generate a VIP token sent to their wallet. The token may provide the user with access to real world events, locations, or content…Coins are stored in a visual wallet that allows players to better understand/view and trade their coins…” [0077], “This is important when it comes to the creation and distribution of objects (e.g., weapons and skins inside a game, or hologram characters) and music which is often altered and remixed. Gaze then calculates how each fragment is consumed and creates a micropayment payable to content owners accordingly.”), (see paragraphs [0125]-[0128], [0068]-[0069], [0077], [0071] and [0060]-[0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Peters to include well-known technology such as blockchain to utilize electronic wallet and store transaction data to enhance user experience, security and stability.

Regarding claim 21: Langseth and Peters, discloses as shown above.
Langseth does not specifically disclose, however, Peters discloses: A method as claimed in claim 16, wherein augmented reality objects in the ecosystem are protected by blockchain technology, (see paragraphs [0066] [0070], [0076] and [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Peters to include well-known technology such as blockchain to utilize electronic wallet and store transaction data to enhance user experience, security and stability.

Regarding claim 22: Langseth and Peters, discloses as shown above.
Langseth further discloses, A system for deploying, managing, and interacting with augmented reality objects, comprising:
a plurality of mobile devices, each including a central processing unit (see paragraphs [0016], [0018] and [0031]-[0032]); and
at least one entity for supplying mobile device apps to users of the mobile devices, each mobile device app including instructions to be executed by the central processing unit of a respective mobile device for causing the mobile device or a cyborg device to superimpose an augmented reality object on an image displayed on the mobile device or cyborg device (see paragraphs [0017]-[0018], [0007] and [0012]), 
wherein the augmented reality object is linked to a geographic location, address, or second mobile device and serves as a portal to content linked to the augmented reality object (see abstract and paragraphs [0018], [0016], [0021], and [0006]-[0008]),
wherein the mobile device app provides access to a respective cryptocurrency (e.g., virtual currency) [information stored in the user and mobile device data repository may include payment information that the user submits to the augmented reality server] (The Examiner considers the virtual currency to be the cryptocurrency, as discussed in the “Response to Arguments” section), (Langseth [0007] “In addition, the user may create a personal profile page associated with the augmented reality application and subsequently post, add, link, or otherwise submit information to customize the personal profile page, wherein the information associated therewith may be further stored in the user and mobile device data repository. In one implementation, additional information stored in the user and mobile device data repository may include payment information that the user submits to the augmented reality server, usage data associated with the augmented reality application, and records that relate to the location associated with the mobile device, among other things.” [0020], “In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.),”), (see paragraphs [0007]-[0008] and [0020]), and
wherein the mobile device app further enables a user of the downloaded mobile device app to create, locate, and deploy a personalized said augmented reality object for viewing and interaction with users of other mobile devices or cyborg devices in proximity to a set location of the personalized augmented reality object (see abstract and paragraphs [0021], [0018], [0026]-[0027] and [0030] and Fig. 2); and
wherein the system is charged with the blockchain-based cryptocurrency by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile device app; (b) awarding the cryptocurrency for referrals to other users who download the mobile device app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile device app; (d) enabling entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; or (e) enabling transactions involving use of the mobile device app to interact with an augmented reality object to be carried out using the cryptocurrency (Langseth [0008], “For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.” [0020], “In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.), [0023], “In one implementation, the incentive data repository 165 may generally include content or other virtual items relating to deals, special offers, coupons, or other incentives that may be available to users associated with the augmented reality application 130. For example, various third-parties may submit the deals, special offers, coupons, or other incentives to the augmented reality server 150 and specify certain worldwide locations where the deals, special offers, coupons, or other incentives may be available via the augmented reality application 130. Thus, in one implementation, the incentive data repository 165 may associate the content or other virtual items relating to the deals, special offers, coupons, or other incentives with virtual objects that can be found in the specified locations via the augmented reality application 130, and the processor 175 and the augmented reality software 180 may deliver the deals, special offers, coupons, or other incentives to the augmented reality application 130 in response to the user finding and interacting with the associated virtual objects in the specified locations…”), ([0007]-[0009], [0016], [0020], [0023] and [0041] and Fig. 7).

Langseth does not specifically disclose, cryptocurrency wallet for storing a blockchain based cryptocurrency.
However, Peters discloses: wherein the mobile device app further provides access to a respective cryptocurrency wallet for storing a blockchain based cryptocurrency (Peters [0125]-[0128], “All Gaze Coin owners receive a Dream Channel wallet. The wallet not only stores cryptocurrency but functions as a seamless application that allows the transfer of assets from the virtual world to the real world. This transfer occurs through the issue of blockchain tokens generated by . . .this transfer occurs through the issue of blockchain tokens generated by ‘gaze’, e.g., a user's actions in the virtual world inside a content experience (i.e., they may have spent a great deal of time inside a specific experience) may generate a VIP token sent to their wallet. The token may provide the user with access to real world events, locations, or content…Coins are stored in a visual wallet that allows players to better understand/view and trade their coins), (see paragraphs [0125]-[0128], [0069] and [0071]).

Alternatively, Peters further discloses:
a plurality of mobile devices, each including a central processing unit (see paragraphs [0058] and [0080]).
charging the augmented reality ecosystem with the blockchain-based cryptocurrency by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile device app; (b) awarding the cryptocurrency for referrals to other users who download the mobile device app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile device app; (d) enabling entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; or (e) enabling transactions involving use of the mobile device app to interact with an augmented reality object to be carried out using the cryptocurrency (Peters [0060], “a flow 700 of coins from an advertiser 701 to a fan. The coins initially flow from the advertiser 701 to a DJ 703 akin to a payment for a performance. The DJ 703 can then transfer the coins to fan 702 to incentivize the fan 702 to consume the DJ's 703 content.” [0061], “a flow 700 of coins from an advertiser 701 to a fan. The coins initially flow from the advertiser 701 to a DJ 703 akin to a payment for a performance. The DJ 703 can then transfer the coins to fan 702 to incentivize the fan 702 to consume the DJ's 703 content.” [0080], “Gaze control is a tool that can be used in the creation of Virtual Reality worlds where content is only triggered by audiences when look towards it. VR Producers often use spatial audio to lure audiences to specific locations and then ‘lure’ them to look in a specific direction—triggering the content. Gaze Coin uses the concept of ‘gaze’ to create a business model for virtual reality and augmented reality by creating a unit of exchange between content makers, advertisers and users measured initially by ‘gaze’ and then more specifically through eye tracking. Specifically the model rewards players and audiences for consuming content (making content free), by charging advertisers for the time users spend immersed and by incentivizing content owners for providing premium content.”), (see paragraphs [0060]-[0066], [0071] and [0077] and Figs. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Peters to include well-known technology such as blockchain to utilize electronic wallet and store transaction data to enhance user experience, security and stability.

Regarding claim 23: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 22, wherein the augmented reality object is created, located, and deployed by performing the following steps:
the user selecting a symbol for the augmented reality object from a list or library of symbols, or by the user creating the symbol (Langseth [0016], “In one implementation, as will be described in further detail herein, the augmented reality interaction that the system 100 supports may enable users to create virtual objects having custom visual designs, embed content or other virtual items into the virtual objects that can be shared with other users (e.g., text, photos, videos, etc.), deploy the virtual objects to any suitable worldwide location, interact with the virtual objects and embedded content or other virtual items that other users created and deployed into the world…” [0008], “For example, the user may choose the design to apply to any particular virtual object from defaults available via the augmented reality application, upload a custom design to the augmented reality server, or take a picture to create the design to apply to the virtual object, and in each case the design chosen by the user may be applied to a surface associated with the virtual object (e.g., wrapped around a three-dimensional surface associated with the virtual object).” [0021], “…For example, the content or other virtual items stored in the virtual object content repository 160 may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects, and any designs or other customizations that have been applied to the virtual objects.”), (see paragraphs [0016]-[0017], [0040], [0021] and [0030] and Fig. 2);
the user linking content to the augmented reality object, said content selectively including information, images, video, forms, and links to programs, applets, webpages, or other interactive content (see paragraphs [0006], [0040], [0021] and [0030]-[0031] and Fig. 2); and 
the user selecting a location or address for the augmented reality object (Langseth [0008],  “In addition, the virtual object content may include data to represent the virtual objects that the user and/or other users have created and deployed into various worldwide locations, which may be associated with GPS coordinates, compass headings associated with rotational orientations, or other suitable location data that indicates the worldwide locations where the virtual objects have been deployed. In one implementation, the augmented reality server may dynamically update the GPS coordinates, compass headings, or other suitable location data associated with the virtual objects in response to one or more users finding and/or moving the virtual objects to a new location (i.e., to reflect the new locations where the virtual objects may have been moved).”), (see paragraphs [0040], [0021] and [0030]-[0031]).

Regarding claim 24: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 23, wherein location is a fixed location and the fixed location is selected by the user going to a desired location, using the mobile app to select the location, and selecting an offset from that location (see paragraph [0032] and [0034] and Fig. 3).

Regarding claim 25: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 23, wherein the location is a fixed location and the fixed location is selected by designating a location in a map view displayed by the mobile app (see paragraphs [0032] and [0033] and Fig. 3).

Regarding claim 26: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 23, wherein multiple locations are selected for a single said augmented reality object (Langseth [0033], “In one implementation, the user interface 300 associated with the map option may include a clustering capability to represent multiple virtual objects 360 having respective locations within a suitable proximity to one another. For example, in response to the user selecting the zoom option to increase the physical area shown in the map or otherwise zoom out to a higher geographic level in which multiple virtual objects 360 are located within a certain physical proximity, the multiple virtual objects 360 may be formed into clusters 360, which may represent the multiple virtual objects 360 located within a proximity to locations associated with the clusters 360.”), (see paragraphs [0032] and [0033] and Fig. 3).

Regarding claim 27: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 23, further comprising a step of the user selecting a visibility option that determines who is enabled to view and/or interact with the augmented reality object (Langseth [0021], “in one implementation, the virtual objects that the user creates may be secured to restrict or otherwise control whether other users may be permitted to interact therewith (e.g., virtual objects may be secured to only be visible to the user that created the virtual objects, one or more users in a list defined by the user, certain friends or groups of friends defined in a social networking application 135, anyone, and/or users that have satisfy certain demographic, geographic, or other criteria. Moreover, in one implementation, the user may define criteria to specify how other users can interact with the virtual objects that the user creates (e.g., sorting the virtual objects according to popularity or distance from the other users, permitting the virtual objects to be viewed on a map, via the augmented reality corresponding to the viewpoint associated with the camera 120, and/or various suitable combinations thereof)”), (see paragraph [0021] and [0034] and Fig. 3).

Regarding claim 28: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 27, further comprising a step of the user selecting different augmented reality object symbols for different groups of viewers or occasions (Langseth [0021], “in one implementation, the virtual objects that the user creates may be secured to restrict or otherwise control whether other users may be permitted to interact therewith (e.g., virtual objects may be secured to only be visible to the user that created the virtual objects, one or more users in a list defined by the user, certain friends or groups of friends defined in a social networking application 135, anyone, and/or users that have satisfy certain demographic, geographic, or other criteria”), (see paragraph [0021] and [0034] and Fig. 3).

Regarding claim 29: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 23, wherein during creation of an augmented reality object, the mobile app uses [augmented reality application] to create a [databases or repositories] record of the augmented reality object's creation and ownership, allowing anyone who subsequently interacts with the augmented reality object to verify its ownership and any transactions that involve the augmented reality object (Langseth [0030], “In one implementation, in response to suitably logging into the account associated with the user, the augmented reality server may identify any virtual objects 260 that the user has created with the augmented reality application, any virtual objects 260 created by other users that the user has collected or otherwise interacted with via the augmented reality application, and any other virtual objects 260 that may be associated with the user and/or nearby a location associated with the mobile device.” [0019], “In one implementation, to support the augmented reality application 130 on the mobile device 110 interacting with the virtual objects in the augmented realities, the augmented reality server 150 may include various databases or repositories that contain user and mobile device data 155, virtual object content 160, incentive data 165, and advertising data 170, and may further include a processor 175 to execute the augmented reality software 180 hosted thereon and store, maintain, or otherwise utilize the user and mobile device data 155, the virtual object content 160, the incentive data 165, and the advertising data 170 contained in the repositories to support the augmented reality application 130.”), (see paragraphs [0030] and [0017]-[0019]).

Langseth does not specifically disclose: the mobile app uses blockchain technology to create a blockchain record of the augmented reality object's creation.
However, Peters discloses: the mobile app uses blockchain technology to create a blockchain record of the augmented reality object's creation and ownership, allowing anyone who subsequently interacts with the augmented reality object to verify its ownership and any transactions that involve the augmented reality object (Peters [0051], “the user's gaze 303 is towards the object 302. Processor 108 therefore detects interaction with object 302 and creates a transaction on distributed ledger 107. In this example, object 302 is created by a single creator, which means object 302 comprises only a single component or fragment (used interchangeably herein). This fragment is associated with a token in the distributed ledger 107. For example, the object 302 is identifiable by a unique identifier that is also the address or public key on the distributed ledger 107, and the token is associated with that identifier. As a result, processor 108 creates a transaction on distributed ledger 107 for that token to quantify that there was one user interaction with object 302. The transaction is then integrated into a block which represents a persistent record of this one user interaction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Peters to include well-known technology such as blockchain to store object related transaction data to enhance user experience, security and stability.

Regarding claim 30: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 22, where the mobile app enables toggling between a mode in which augmented reality objects are superimposed on a live image captured by a camera of the mobile device (Langseth [0028], “For example, the augmented reality application 130 may superimpose the virtual objects displayed in the user interface 145 over a real-world image that represents the viewpoint associated with the camera 120 to generate an augmented reality that combines the virtual objects and scene that represents the viewpoint associated with the camera 120.”), and a mode in which augmented reality objects are placed on a map view ( [0043], “…the user interface 900 shown in FIG. 9 may simultaneously display an augmented reality (or live view) area 940a that shows a physical reality image that corresponds to a current viewpoint associated with a camera on the mobile device and a map view 940b that shows a layout associated with roads and other features in a physical area encompassing a current location associated with the mobile device, wherein the live view 940a and the map view 940b may generally represent a virtual field where one or more users (or players) interact with the virtual object 960 and attempt to invoke bump-kicks, nudges, or other actions to move the virtual ball 960 into a virtual goal. Furthermore, in one implementation, the user interface 900 may include a game menu 930 that provides various options to manage the interactive game and a virtual scoreboard 940c that displays status information associated with the interactive game.” [0044], “Furthermore, in one implementation, the map view 940b may superimpose the virtual ball 960 over the road layout that represents the physical area encompassing the current location associated with the mobile device and further superimpose various map pins 970 over the road layout to show the virtual goals into which the virtual ball 960 must be moved to score goals or other points.”), (see paragraphs [0028], [0030], [0037] and [0043]-[0044] and Fig. 2 and Fig. 9).

Regarding claim 31: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 29, wherein a user of the mobile app can perform a search for augmented reality objects in the map view that meet input criteria, and filter out augmented reality objects that do not meet the input criteria (see paragraphs [0041]-[0042] and Fig. 7).

Regarding claim 33: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 22, wherein the user is identified, at least in part, by an identification number of the user's mobile device (see paragraph [0007] and [0020]).

Regarding claim 37: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method of creating an augmented reality ecosystem that includes a plurality of interactive augmented reality objects viewed by a mobile device app, comprising the steps of:
offering a mobile device app for installation on mobile devices, the mobile device app including instructions to be executed by a central processing unit of a respective mobile device for causing the respective mobile device or a cyborg device to superimpose an augmented reality object on an image displayed on the respective mobile device or cyborg device (Langseth [0017], “In one implementation, in order to use the system 100 and interact with virtual objects in augmented realities, a user associated with the mobile device 110 may download an augmented reality application 130 over a network from an application marketplace 190 (e.g., iTunes, Android Market, etc.), wherein the augmented reality application 130 may be free, associated with a one-time fee, or available on a subscription basis…” [0012], “For example, the augmented reality application may cause the user interface to superimpose the virtual objects over a real-world image that represents the camera viewpoint, thereby generating an augmented reality that combines the virtual objects and the scene that represents the camera viewpoint.”), wherein the augmented reality object is linked to a geographic location, address, or one of the mobile devices and serves as a portal to content linked to the augmented reality object (Langseth [0018], “In one implementation, to support executing the augmented reality application 130, the mobile device 110 may generally include a processor 140 to execute the augmented reality application 130, location sensors 115a (e.g., a GPS sensor, compass, accelerometer, gyroscope, etc.) to sense information relating to a current location, position, and/or orientation associated with the mobile device 110, location data 115b that relates to maps, points of interest, or other location-dependent information in any suitable worldwide location, a camera 120 to sense a physical reality that represents a current viewpoint associated with the mobile device 110, and a user interface 145 that shows the physical reality sensed with the camera 120 and any virtual objects that may be present therein on a display associated with the mobile device 110. In one implementation, the physical reality that may be combined with virtual reality or virtual objects in any particular augmented reality described herein need not be limited to any particular geography.” [0018], “In one implementation, the mobile device 110 may further include a database or repository containing media content 125, which may include text, pictures, graphics, audio, video, icons, games, software, or other content or virtual items that may be embedded in or associated with virtual objects that the user interacts with via the augmented reality application 130 (e.g., virtual objects that the user created via the augmented reality application 130, virtual objects created by other users via the augmented reality application 130 and subsequent found or collected by the user via the augmented reality application 130, etc.)), (see abstract and paragraphs [0017]-[0018], [0016] [0021], [0006]-[0008] and [0012]) and
wherein the mobile device app provides access to a respective cryptocurrency (e.g., virtual currency) [information stored in the user and mobile device data repository may include payment information that the user submits to the augmented reality server] (The Examiner considers the virtual currency to be the cryptocurrency, as discussed in the “Response to Arguments” section), (Langseth [0007] “In addition, the user may create a personal profile page associated with the augmented reality application and subsequently post, add, link, or otherwise submit information to customize the personal profile page, wherein the information associated therewith may be further stored in the user and mobile device data repository. In one implementation, additional information stored in the user and mobile device data repository may include payment information that the user submits to the augmented reality server, usage data associated with the augmented reality application, and records that relate to the location associated with the mobile device, among other things.” [0020], “In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.),”), (see paragraphs [0007]-[0008] and [0020]); and
charging the augmented reality ecosystem with the blockchain-based cryptocurrency by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile device app; (b) awarding the cryptocurrency for referrals to other users who download the mobile device app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile device app; (d) enabling entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; or (e) enabling transactions involving use of the mobile device app to interact with an augmented reality object to be carried out using the cryptocurrency (Langseth [0008], “For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto.” [0020], “In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.), [0023], “In one implementation, the incentive data repository 165 may generally include content or other virtual items relating to deals, special offers, coupons, or other incentives that may be available to users associated with the augmented reality application 130. For example, various third-parties may submit the deals, special offers, coupons, or other incentives to the augmented reality server 150 and specify certain worldwide locations where the deals, special offers, coupons, or other incentives may be available via the augmented reality application 130. Thus, in one implementation, the incentive data repository 165 may associate the content or other virtual items relating to the deals, special offers, coupons, or other incentives with virtual objects that can be found in the specified locations via the augmented reality application 130, and the processor 175 and the augmented reality software 180 may deliver the deals, special offers, coupons, or other incentives to the augmented reality application 130 in response to the user finding and interacting with the associated virtual objects in the specified locations…”), ([0007]-[0009], [0016], [0020], [0023] and [0041] and Fig. 7).

Langseth does not specifically disclose, cryptocurrency wallet for storing a blockchain based cryptocurrency.
However, Peters discloses: wherein the mobile device app further provides access to a respective cryptocurrency wallet for storing a blockchain based cryptocurrency (Peters [0125]-[0128], “All Gaze Coin owners receive a Dream Channel wallet. The wallet not only stores cryptocurrency but functions as a seamless application that allows the transfer of assets from the virtual world to the real world. This transfer occurs through the issue of blockchain tokens generated by . . .this transfer occurs through the issue of blockchain tokens generated by ‘gaze’, e.g., a user's actions in the virtual world inside a content experience (i.e., they may have spent a great deal of time inside a specific experience) may generate a VIP token sent to their wallet. The token may provide the user with access to real world events, locations, or content…Coins are stored in a visual wallet that allows players to better understand/view and trade their coins), (see paragraphs [0125]-[0128], [0069] and [0071]).

Alternatively, Peters further discloses:
charging the augmented reality ecosystem with the blockchain-based cryptocurrency by one or more of the following steps: (a) awarding the cryptocurrency to those who download the mobile device app; (b) awarding the cryptocurrency for referrals to other users who download the mobile device app; (c) awarding the cryptocurrency to those who make purchases by interacting with the mobile device app; (d) enabling entrepreneurs who have deployed the augmented reality objects to take payment in the cryptocurrency; or (e) enabling transactions involving use of the mobile device app to interact with an augmented reality object to be carried out using the cryptocurrency (Peters [0060], “a flow 700 of coins from an advertiser 701 to a fan. The coins initially flow from the advertiser 701 to a DJ 703 akin to a payment for a performance. The DJ 703 can then transfer the coins to fan 702 to incentivize the fan 702 to consume the DJ's 703 content.” [0061], “a flow 700 of coins from an advertiser 701 to a fan. The coins initially flow from the advertiser 701 to a DJ 703 akin to a payment for a performance. The DJ 703 can then transfer the coins to fan 702 to incentivize the fan 702 to consume the DJ's 703 content.” [0080], “Gaze control is a tool that can be used in the creation of Virtual Reality worlds where content is only triggered by audiences when look towards it. VR Producers often use spatial audio to lure audiences to specific locations and then ‘lure’ them to look in a specific direction—triggering the content. Gaze Coin uses the concept of ‘gaze’ to create a business model for virtual reality and augmented reality by creating a unit of exchange between content makers, advertisers and users measured initially by ‘gaze’ and then more specifically through eye tracking. Specifically the model rewards players and audiences for consuming content (making content free), by charging advertisers for the time users spend immersed and by incentivizing content owners for providing premium content.”), (see paragraphs [0060]-[0066], [0071] and [0077] and Figs. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langseth with Peters to include well-known technology such as blockchain to utilize electronic wallet and store transaction data to enhance user experience, security and stability.

Regarding claim 38: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 37, in which the mobile app enables direct interaction with content linked to an augmented reality object selected for viewing by a user, browsing of the content downloading (Langseth [0041], “user interface 700 that may be shown on the mobile device in response to the user collecting or otherwise interacting with the virtual object and selecting the contents option in the virtual object menu 720. More particularly, in response to the user selecting the contents option in the virtual object menu 720, the augmented reality application may cause the user interface 700 to show a contents display 740, which may include one or more thumbnails to represent text, pictures, graphics, audio, video, icons, games, software, or other content or virtual items that one or more other users embedded in the virtual object. As such, in one implementation, the user may select the content thumbnails to view, collect, download, or otherwise interact with the content or other virtual items embedded in the virtual object, and moreover, the interaction menu 710 may include one or more options to add content or other virtual items to embed within the virtual object, delete content or other virtual items embedded in the virtual object, or otherwise manage the content or other virtual items embedded therein.”), and uploading of files associated with the augmented reality object (Langseth [0006], “In one implementation, the mobile device may further include a database or another suitable repository that contains text, pictures, graphics, audio, video, icons, games, software, or other content or other virtual items that may be embedded in or otherwise associated with virtual objects that the user creates or interacts with via the augmented reality application, wherein content or other virtual items to embed in the virtual objects may be uploaded to the augmented reality server (e.g., to make the embedded content or other virtual items available to other users).”), and purchases based on viewed content (see paragraphs [0005], [0041] and [0006]).

Regarding claim 39: Langseth and Peters, discloses as shown above.
Langseth further discloses: A method as claimed in claim 37, further comprising the step of enabling users to establish accounts through the mobile device for receiving and making payments resulting from interactions with the user's augmented reality objects and other users' augmented reality objects (Langseth [0016], the augmented reality interaction that the system 100 supports may enable users to create virtual objects having custom visual designs, embed content or other virtual items into the virtual objects that can be shared with other users (e.g., text, photos, videos, etc.), deploy the virtual objects to any suitable worldwide location, interact with the virtual objects and embedded content or other virtual items that other users created and deployed into the world, participate in treasure or scavenger hunts to locate and/or collect virtual objects, obtain special offers, coupons, and other incentives associated with the virtual objects, play games that involve interacting with the virtual objects, and engage in social networking to stay in touch with friends or meet new people via interacting with the virtual objects, among other things.” [0020], “the augmented reality server 150 may register the user associated with the augmented reality application 130 in response to the augmented reality application 130 having been installed on the mobile device 110 and used to initiate communication with the augmented reality server 150. For example, in one implementation, the augmented reality server 150 may obtain personal data associated with the user (e.g., a name, email address, phone number, birthday, etc.), identifying data associated with the mobile device 110 (e.g., a network address, operating system, browser, etc.), or any other suitable information that relates to using the augmented reality application 130 to access services, content, virtual items, or other data via the augmented reality server 150… In one implementation, additional information stored in the user and mobile device data repository 160 may include payment information that the user submits to the augmented reality server 150 (e.g., to purchase the augmented reality application 130, activate additional features associated therewith, etc.), usage data associated with the augmented reality application 130”), (see paragraphs [0016] and 0020], see also paragraphs [0004], [0007], [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685
	
	/NEHA PATEL/             Supervisory Patent Examiner, Art Unit 3685